Exhibit 10.1 

 

Territorial License Agreement

 

This Territorial License Agreement (for the State of California only)
(“Agreement”) is made effective as of March 4, 2015, by and between Gopher
Protocol, Inc. (“GP”) and HERMES ROLL LLC, a Nevada limited liability company to
be formed (“Licensor” or “HERMES”).

 

WHEREAS, GP wishes to develop Licensor’s intellectual property relating to novel
way of master scheduling categorized deliverables, according to demand, at the
customer’s location based on smartphone application, or the Internet or by phone
call (the “Technology”);

 

WHEREAS, the Technology includes a method of obtaining from a customer a
request, according to desired delivery’s category, via smartphone application,
the Internet, phone call or phone messaging;

 

WHEREAS, the Technology identifies an origin-destination-pair and schedules a
categorized delivery service to the customer’s location;

 

WHEREAS, the Technology also includes automatically identifying one or more
available registered, categorized transporters to provide the service;

 

WHEREAS, the Technology dispatches the categorized deliverable provider to the
customer’s location and notifies the customer the estimate arrival time, as well
as the actual arriving;

 

WHEREAS, the Technology allows customer to pay at the time of service, pre-pay
in advanced or billed at a later time;

 

WHEREAS, through the use of a sub-app of HERMES – (named NEFTAPP), that the
Technology provides drivers with an alternative method to procure fuel to
fill-up their vehicles;

 

WHEREAS, the method provides an electronic application addressing the mismatch
between the volatility of the world crude market, where oil companies are price
takers in the short run, and the volatility of what consumers ultimately pay at
the pump at gasoline stations;

 

WHEREAS, with the Technology, the customer is provided a convenient, reliable,
and a better (and safer) user experience than filling up at the gas station,
while shedding the price gouging that occurs at the pump;

 

WHEREAS, the license provides that GP may manufacture, market and sell such
products/service and Licensor wants GP to do so.  Both parties are familiar with
the business of the other and therefore enter into this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Grant of License.

 

The LICENSOR, which has been provided an exclusive license to the Technology by
from the patent holders, hereby grants GP the exclusive license, throughout the
State of California (with potential future expansion to other states), for the
invented product/service and the related trademarks described in Exhibit A
relating to the Technology (the "Licensed Item") and to use the know how to
develop, manufacture, sell, market and distribute the Licensed Item throughout
the State ofCalifornia. Upon generating any revenue from this Agreement, GP will
earn the first right of refusal for other territories.

1

 



 

2. Consideration.

 

As consideration for the entering into this Agreement, GP will issue Licensor
100,000 Shares of Series D Preferred Stock with the rights and preferences as
set forth in that certain Certificate of Designation attached hereto as Exhibit
B. Hermes has assigned the Series D Preferred Shares to the assignees set forth
on Exhibit C (the “Assignees”). HERMES and the Assignees hereby represents that
it is an accredited investor as such term is defined under the Securities Act of
1933, as amended. GP will not be required to pay any royalties in connection
with this Agreement, other than an annual developer fee equal to 2% of actual
revenues generated during the three year period commencing upon generation of
revenue. GP advised Hermes, which shall in turn advise the Assignees, confirms
that GP presently does not have the required authorized shares of common stock
to allow for the full conversion of the Series D Preferred Stock. However, the
majority stockholder holding 50,000 shares of common stock, representing 83.18%
of the issued and outstanding shares of common stock of GP, has agreed to vote
in favor of an increase in the authorized shares of common stock to 500,000,000.

 

3.  Assignment of Rights.

 

This Agreement is not assignable by either party. However, Hermes and/or the
Assignees may assign its right and interest in the Series D Preferred Shares.
Hermes and each Assignee hereby represent or shall represent that it is
purchasing the shares of Series D Preferred Stock for its own account as its own
property. Each one of the Assignees state here by signing this Agreement that
he, she or it has had their own attorney or consultation prior to entering this
Agreement and it fully aware of the instructions or guidelines for registration
requirements or exemptions from registration under the Securities Act of 1933,
as amended, and related regulations, pertaining to the transfer of securities or
otherwise.

 

4. Term.

 

The term of this Agreement shall be for a period of five (5) years; provided,
however, in the event revenue during any fiscal year for GP exceeds $2,500,000,
then the term of this Agreement shall be perpetual.

 

5. Warranties. 

 

(a) GP represents and warrants to the Licensor and list of recipients that: (i)
this Agreement constitutes the legal, valid and binding obligation of GP
enforceable against GP in accordance with its terms and (ii) products based upon
the Licensed Item will be of good quality in design material and workmanship and
will be manufactured, sold and distributed in accordance with applicable laws
and regulations.

 

(b) HERMES and list of recipients warrants that the Licensed Item is original
work and is wholly owned concept by HERMES or its list of recipients and
indemnifies licensee against claims from competing claims of ownership to the
intellectual property, which is the subject of this license.  HERMES and its
list of recipients represent and warrant that the Licensed Items are free of all
claims, liens and encumbrances. HERMES and its list of recipients further
represents that this Agreement constitutes the legal, valid and binding
obligation of HERMES or its members enforceable against HERMES or its list of
recipients in accordance with its terms.

2

 



 

6. Indemnity. 

 

GP shall indemnify and hold the Licensor harmless from any claim, action,
proceeding or judgment and all costs associated with it. 

 

7. Notices.

 

Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or a
recognized overnight delivery service such as FedEx.

 

If to the GP:

c/o Olga Sashcenko

Vasiliy Jukovskiy Str. 3 B2AP38

Kiev 03127 Ukraine

Telephone: 888-426-4780

 

If to the Licensor:

 

c/o IPM - M.D.M

PO BOX 3411

Idyllwild CA 92549

 

8.  No Waiver.

 

The waiver or failure of either party to exercise in any respect any right
provided in this agreement shall not be deemed a waiver of any other right or
remedy to which the party may be entitled.

 

9.  Entirety of Agreement.

 

The terms and conditions set forth herein constitute the entire agreement
between the parties and supersede any communications or previous agreements with
respect to the subject matter of this Agreement.  There are no written or oral
understandings directly or indirectly related to this Agreement that are not set
forth herein.  No change can be made to this Agreement other than in writing and
signed by both parties.

 

10.  Governing Law; Choice of Forum; Arbitration.

 

This Agreement shall be construed and enforced according to the laws of the
State of Nevada and any dispute under this Agreement must be brought in this
venue and no other except as set forth below. Except as provided in this
Agreement, any dispute, controversy or claim arising out of or relating to this
Agreement shall be settled by binding arbitration heard by one (1) arbitrator
(who shall be an attorney with experience in licensing matters), in accordance
with the Commercial Arbitration Rules ("Rules") of the American Arbitration
Association. The arbitrator shall be appointed in accordance with the Rules. The
parties hereto agree that the venue of such arbitration shall be the County of
Las Vegas, Nevada.

3

 



 

11.  Headings in this Agreement

 

The headings in this Agreement are for convenience only, confirm no rights or
obligations in either party, and do not alter any terms of this Agreement.

 

12.  Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 



GOPHER PROTOCOL, INC. HERMES LLC a NV LLC, to be formed     By: /s/ Igwekali
Reginald Emmanuel By: /s/ M.D. Murray Name: Igwekali Reginald Emmanuel Name:
M.D. Murray Title: CEO and Director Title: Manager    

 

Vladimir Kirish, Individual

(Holder of 50,000 common shares or 83.18% out of 60,108 common outstanding
post-split effective 2/25/2015)

 



/s/ Vladimir Kirish   Vladimir Kirish, Individual       ACKNOWLEDGED AND AGREED
(ASSIGNEES):     Direct Communications, Inc.   By: /s/ Avady Vaynter   Name:
Avady Vaynter   Title: President       /s/ Dan Rittman /s/ Michael D. Murray Dan
Rittman * Michael D. Murray *     /s/ Leova Dobris   Leova Dobris *      



 

* Assignee has advised that they intend to hold such shares of Series D
Preferred Stock in an entity to be formed.

 

4

 



 



Exhibit A – Products/Services/Trademarks

 

 



5

 

 

 

Exhibit B – Certificate of Designation

 



6

 

 

 

Exhibit C – Assignees

 

 

Assignee Number of Shares of Series D Preferred Stock Direct Communications,
Inc.   9,200 Michael D. Murray *   9,900 Dan Rittman *   9,900 Leova Dobris *
71,000    

 

 

* Assignee has advised that they intend to hold such shares of Series D
Preferred Stock in an entity to be formed.

 

 

 

 

7

--------------------------------------------------------------------------------

